MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners Alejandro Olea Ortiz’s and Maria Guadelupe Bailón Martinez’s late motion for reconsideration.
A review of petitioners’ response to the court’s August 23, 2007 order to show cause and the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioners’ motion for reconsideration was untimely filed. A motion for reconsideration must be filed within 30 days of the BIA’s previously-issued order. See 8 C.F.R. § 1003.2(b)(2). Here, the BIA dismissed petitioners’ appeal on December 27, 2005. The record indicates that petitioners’ filed their motion for reconsideration on February 8, 2007, more than 30 days after the *173BIA dismissed petitioners’ appeal. The motion for reconsideration was therefore filed out of time. Accordingly, the court sua sponte summarily denies this petition for review because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.